DISMISS; and Opinion Filed July 23, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00450-CV

                     JAMES T. CHAO, Appellant
                               V.
 PLANO BUILDING STANDARD COMMISSION, CITY OF PLANO, TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-05450-2016

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                    Opinion by Justice Brown
       Pro se appellant appeals from the trial court’s order granting appellee’s plea to the

jurisdiction. After numerous extensions, appellant filed his brief on March 15, 2018. In an order

dated March 27, 2018, we informed appellant his brief was deficient. Specifically, the brief is

deficient in that, among other things, (1) it does not contain a concise statement of the case, the

course of proceedings, and the trial court’s disposition of the case supported by record

references, (2) it does not concisely state all issues presented for review, (3) it does not contain a

concise statement of facts supported by record references, (4) it does not contain a succinct,

clear, and accurate statement of the arguments made in the body of the brief, (5) the argument

does not contain appropriate citations to authorities and to the record, and (6) it does not contain

a short conclusion that clearly states the nature of the relief sought. See TEX. R. APP. P. 38.1 (d),
(f), (g), (h), (i), and (j). We ordered appellant to file, by April 16, 2018, an amended brief

correcting the noted deficiencies and cautioned him that failure to comply may result in the

appeal being dismissed without further notice. See id. 38.8(a)(1); 42.3(b), (c).

       Since this Court’s March 27 order, appellant has filed three motions to extend the time to

file his amended brief. By order dated June 19, 2018, we granted appellant an extension and

cautioned him that no further extension would be granted and that failure to comply may result in

dismissal of the appeal without further notice. Appellant failed to comply. On July 16, 2018, he

filed a motion for extension.

       Although individuals have the right to represent themselves as pro se litigants in civil

cases, they are required to follow the same rules of appellate procedure that licensed attorneys

are required to follow. See Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895

(Tex. App.—Dallas 2010, no pet.). Appellate court judges are not responsible for “identifying

possible trial court error” or favorable facts or law to support parties’ contentions.            Id.

Importantly, under rule 38.1(f), the court “must be able to discern what question[s] of law [it]

will be answering.” Id. at 896. A brief fails if it does not articulate the issues to be answered by

the court. Id. If a brief articulates the issues to be decided by the court, “then rule 38.1(i) calls

for the brief to guide [the court] through the appellant’s argument with clear and understandable

statements of the contentions being made.” Id. Under rule 38.1(i), appellant’s argument must

make direct references to facts in the record and applicable legal authority. Id. A brief fails

under rule 38.1(i) if the court must speculate or guess as to the contentions being made or if

record references are not provided. Id.

       Appellant’s brief consists basically of three sentences and a request for an extension to

file the remaining sections “due to server cyberspace attacks” and an allegation that “one of the

clerk’s certifications is a misrepresentation.” The brief is admittedly incomplete. It does not

                                                –2–
contain any statement of facts supported by record references or any argument in support of the

issues with citations to authorities and the record. Because appellant has not provided the Court

with existing legal authority that can be applied to the facts of the case, the brief

fails. See Bolling, 315 S.W.3d at 896.

       Appellant has failed to comply with the briefing requirements of our appellate rules after

having been given numerous opportunities to do so. Accordingly, we deny appellant’s July 16

motion requesting an extension and dismiss the appeal. See Tex. R. App. P 38.8(a)(1); 42.3(b),

(c).




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE


170450F.P05




                                              –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JAMES T. CHAO, Appellant                              On Appeal from the 401st Judicial District
                                                      Court, Collin County, Texas
No. 05-17-00450-CV         V.                         Trial Court Cause No. 401-05450-2016.
                                                      Opinion delivered by Justice Brown. Chief
PLANO BUILDING STANDARD                               Justice Wright and Justice Evans
COMMISSION, CITY OF PLANO,                            participating.
TEXAS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 23rd day of July, 2018.




                                                –4–